DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 1-4, claims 1-7) in the reply filed on 12/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the user” lacks antecedent basis.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,845,777 to Najmi in view of US Patent No. 4,802,438 to DeJonge.
Regarding claim 1, Najmi discloses a drinking vessel (10) comprising a main body (15), configured to hold a substance for consumption by the user; a series of numbers (18), symbols or pictures that extend at least partially around a circumference of the main body, at least one sleeve (16) rotatably mounted on the main body, the sleeve having a window (17) through which at least one but less than all of the numbers, symbols or pictures is visible at a time (Fig 1), a detenting mechanism that includes a protrusion (21) and a plurality of notches (20) to enable rotation of the at least one sleeve in at least one direction, and that maintain the window in a stationary position relative to one of the numbers, symbols or pictures by cooperation between the protrusion and corresponding notches until force is applied by the user to rotate the sleeve (col. 1, ll. 43), wherein rotation of the sleeve relative to the main body causes the sleeve to move from one number, symbol or picture to another number, symbol or picture (abstract).  Najmi does not explicitly teach the protrusion to be a plurality of tines.  However, DeJonge discloses a container vessel (Fig 3) and in particular discloses a sleeve (1) and a main body (33), a detenting mechanism which includes a plurality of protrusions (9, 11, 13), the protrusions being tines.  One of ordinary skill in the art would have found it obvious to In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, the modified Najmi further discloses sleeve (16) retained on main body (15) by engagement between bottom edges of the tines (9, 11, 13, Dejonge) and an upper surface of a rim (27) or upwardly facing wall extending around the main body.
Regarding claim 7, Najmi further teaches the drinking vessel (10) being a sippy cup (water glass cup that can be used to sip water).

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi in view of Dejonge and US Patent No. 8,096,415 to Crosby.
Regarding claim 3, 5, the modified Najmi teaches the vessel of claim 2, 1 and further discloses tines (9, 11, 13, DeJonge) extending downwardly and inwardly from an inner surface of the sleeve (1, Fig 1, DeJonge) but does not teach the notches (20) extending circumferentially around an outer surface of the main body.  However, Crosby discloses a detenting mechanism (Fig 5) wherein notches (322) extending circumferentially around outer surface of a body to interact with protrusions (332) on inner surface of a sleeve (300).  One of ordinary skill in the art would have found it obvious to rearrange the notches (20, Najmi) to be on the outer surface of the main body as suggested by Crosby in order to faciliate engagement with the tines since it has been held that rearrangement of parts would have been obvious if switching positions would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT POON/               Examiner, Art Unit 3735